Citation Nr: 0214523	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  97-31 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for status post radical prostatectomy for cancer of 
the prostate gland.  

2.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
September 1968.  His awards and decorations include the 
Bronze Star medal, and he was twice awarded the Combat 
Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
veteran disagreed with an initial noncompensable rating for 
residuals of a radical prostatectomy assigned by the RO in a 
rating decision in June 1997.  In August 2000, the Board 
remanded the case to the RO for additional development.  
While the case was in remand status, the RO increased the 
assigned disability rating to 20 percent.  The veteran 
continued his appeal, and in July 2002 the Board remanded the 
case so that the veteran could be provided with a personal 
hearing.  In August 2002, the veteran testified at a 
videoconference hearing before the undersigned Member of the 
Board.  

For reasons which will be discussed in the remand portion of 
this decision, the Board believes that a second issue is in 
appellate status, namely the matter of the veteran's 
entitlement to an increased disability rating for service-
connected diabetes  
mellitus, which is currently evaluated as 20 percent 
disabling.

Additional matter

Review of the record shows that in a statement received at 
the RO in September 1997, the veteran requested that his 
claim be amended to include the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
In April 2002, the veteran's representative again raised the 
issue of entitlement to service connection for PTSD.  In the 
April 2002 statement, the representative raised the issue of 
entitlement to service connection for residuals of cold 
injury of the wrist, fingers and feet.  

The record also shows that service connection has been in 
effect for bilateral hearing loss since the veteran's 
separation from service in September 1968.  In October 1997, 
the veteran's representative submitted a copy of an August 
1996 VA audiology evaluation and stated it was being 
submitted as a claim for benefits.  
This could reasonably be interpreted as a claim for an 
increased disability rating for haring loss.

The Board refers those matters to the RO for appropriate 
action.  

In the statement received at the RO in April 2002, the 
veteran's representative observed that in its April 2002 
rating decision, the RO had deleted reference to special 
monthly compensation for loss of use of a creative organ, 
which had previously been awarded under 38 U.S.C. § 1114(k) 
effective from February 3, 1995.  Review of the April 2002 
rating decision reveals no explanation for the omission of 
reference to the special monthly compensation award, and it 
may have merely been a clerical error.  In any event, the 
Board has no jurisdiction over matter and refers it to the RO 
for clarification.  


FINDINGS OF FACT

1.  Prior to April 16, 1999, the veteran's prostatectomy 
residuals were manifested primarily by nocturia no more than 
times 4 with intermittent dribbling for which the veteran 
used pads when away from home.  

2.  Since April 16, 1999, the veteran's prostatectomy 
residuals have been manifested primarily by nocturia times 3 
to 5 and incontinence that has resulted in the veteran using 
absorbent materials that must be changed 2 to 4 times a day 
with occasional use of a condom catheter.


CONCLUSIONS OF LAW

1.  Prior to April 16, 1999, the criteria for a rating in 
excess of 20 percent for status post radical prostatectomy 
for prostate cancer were not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7527, 
7528 (2001).  

2.  The criteria for a 40 percent rating for status post 
radical prostatectomy for prostate cancer were met as of 
April 16, 1999.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially address 
the matter of whether this case has been properly developed 
for appellate purposes.  The Board will then move on to a 
discussion of the merits of the veteran's claim for a rating 
in excess of 20 percent for residuals of a prostatectomy.  
This will be followed by a remand of the issue of entitlement 
to a rating in excess of 20 percent for diabetes mellitus.  

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)].  This law eliminates the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  In addition, the VCAA redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
notice, duty to assist and standard of review.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183 
(2002).  

Review of the record shows that in its February 2002 
supplemental statement of the case (SSOC), the RO provided 
the veteran with notice of the rating criteria for his 
disability in terms of urinary leakage, urinary frequency and 
obstructed voiding and notified him that VA would make 
reasonable efforts to obtain relevant records (including 
private records) that he identified and authorized VA to 
obtain.  It is the Board's judgment that by means of the 
SSOC, the RO complied with the duty to notify the veteran of 
what evidence he should obtain and what evidence would be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

In conjunction with the veteran's claim, the RO provided him 
VA examinations in May 1997 and September 2001.  In addition, 
the RO has obtained post-service outpatient records for the 
veteran from a military hospital, as well as VA treatment 
records.  The veteran has not pointed to any outstanding 
evidence that has a bearing on the claim under consideration, 
and the Board has identified none.  In connection with the 
August 2002 hearing, the veteran submitted additional medical 
records and stated that he knew of no other medical records 
pertinent to claim.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, including at the August 2002 hearing.  

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.  


Standard of review

The Board will apply the current standard of review in 
evaluating the veteran's claim.  The current standard 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365. 

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38  
C.F.R. Part 4 (2001).  The percentage ratings contained in  
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41   
(2001).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate  
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria  
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

Specific schedular criteria

Malignant neoplasms of the genitourinary system are rated 
under 38 C.F.R. § 4.115b, Diagnostic Code 7528 and warrant a 
100 percent rating.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue for six 
months, and if there has been no local reoccurrence or 
metastasis, rating will be on residuals as voiding 
dysfunction  or renal dysfunction, whichever is predominant.  

Postoperative residuals of prostate surgery are rated under 
38 C.F.R. § 4.115b, Diagnostic Code 7527, which provides that 
prostate gland injuries, infections, hypertrophy or 
postoperative residuals are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Voiding dysfunction and urinary  tract 
infections are evaluated pursuant to 38 C.F.R. § 4.115a  
[ratings of the genitourinary system - dysfunctions].  

Voiding dysfunction is rated under three subcategories, which 
are urine leakage, urinary frequency and obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent.  
A 60 percent evaluation contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
4 times per day.  A 40 percent evaluation is warranted for 
leakage requiring the wearing of absorbent materials that 
must be changed 2 to 4 times per day.  A 20 percent 
evaluation contemplates leakage requiring the wearing of  
absorbent materials that must be changed less than 2 times 
per day.  See 38 C.F.R. § 4.115a.  

Urinary frequency encompasses ratings ranging from 10 to 40  
percent.  
A daytime voiding interval of between two and three hours, or 
awakening to void two times per night warrants a 10 percent 
evaluation.  A 20 percent evaluation  contemplates a daytime 
voiding interval of between one and two hours, or awakening 
to void three to four times per night.  A 40 percent rating 
is warranted for a daytime voiding interval of less than one 
hour, or awakening to void 5 or more times per night.  See 38 
C.F.R. § 4.115a.  

Obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  
A noncompensable evaluation is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  A 10 percent rating is 
warranted for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to  
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A 30 percent rating 
contemplates urinary retention requiring intermittent or  
continuous catheterization.  
See 38 C.F.R. § 4.115a.  

In regard to urinary tract infections, a 10 percent 
evaluation is warranted for urinary tract infections 
requiring long-term drug therapy, 1-2 hospitalizations per  
year and/or requiring intermittent intensive management.  
Urinary tract infections with recurrent symptomatic infection 
requiring drainage/frequent hospitalizations (greater than  
two times per year) and/or requiring continuous intensive  
management warrant a 30 percent evaluation.  Urinary tract 
infections with poor renal function are rated as renal 
dysfunction.  See 38 C.F.R. § 4.115a. 

Analysis

Procedural history

Review of the record shows that the veteran underwent a 
radical prostatectomy with bilateral pelvic lymph node 
resection for prostate cancer at a VA hospital in January 
1993.  In February 1995, he filed a claim for service 
connection for prostate cancer, which he contended was due to 
his exposure to Agent Orange in Vietnam.  In a rating 
decision dated in August 1995, the RO denied the claim on the 
basis that available scientific and medical evidence did not 
support the conclusion that the veteran's prostate cancer was 
associated with herbicide exposure.  The veteran did not 
express disagreement with that decision.  

In February 1997, the veteran attempted to reopen his claim 
of entitlement to service connection for prostate cancer, 
pointing to amended VA regulations concerning the 
relationship of prostate cancer to herbicide exposure.  [On 
November 7, 1996, an amendment to 38 C.F.R. §§ 3.307 and 
3.309 establishing presumptive service connection for 
prostate cancer for veterans exposed to herbicides became 
effective.  See 61 Fed. Reg. 57,586-89.]  

In a rating decision dated in June 1997, the RO granted 
service connection for prostate cancer, specifically 
denominating the service-connected disability as status post 
radical prostatectomy for cancer of the prostate gland.  The 
RO assigned a noncompensable rating effective from November 
7, 1996, when VA regulations were amended to include prostate 
cancer as a disease for which service connection may be 
granted on a presumptive basis for veterans who served in 
Vietnam.  The veteran disagreed with the assigned zero 
percent rating.  

In a rating decision dated in February 2002, the RO increased 
the rating for status post radical prostatectomy for prostate 
cancer from zero to 20 percent, effective from February 3, 
1995.  The February 3, 1995 effective date was assigned 
pursuant to the order of the United States District Court for 
the Northern District of California in Nehmer v. United 
States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999), 
aff'd, 284 F.3d 1158 (9th Cir. 2002) [ordered VA to pay 
retroactive benefits to veterans with prostate cancer whose 
initial applications were denied under valid 1994 
regulations].  The veteran continued his appeal, contending 
that the residuals of his prostatectomy are more disabling 
than is reflected by the currently assigned 20 percent 
rating.  

Discussion

The RO has identified the veteran's service-connected 
disability under 38 C.F.R. § 4.115b, Diagnostic Code 7528, 
malignant neoplasms of the genitourinary system.  This code 
provides that the disability is to be rated on residuals if 
there has been no local reoccurrence or metastasis upon 
expiration of six months following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  

The veteran's prostatectomy for his prostate cancer was in 
January 1993, and review of the evidence shows no post-
surgical residuals other than impotence and voiding 
dysfunction.  In this regard, the record shows that 
laboratory studies for prostate-specific antigen (PSA) blood 
levels have shown no abnormalities and bone scans have 
identified no metastatic lesions.  

As noted above, postoperative residuals of prostate surgery 
are rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  Based on review of the clinical 
and testimonial evidence, the Board finds that the veteran's 
service-connected prostatectomy residuals are most 
appropriately evaluated in terms of voiding dysfunction; the 
evidence of record indicates that the symptoms of the 
veteran's service-connected disability have consistently been 
manifested by a combination of urinary leakage and urinary 
frequency.  

The present appeal arises from the initial rating assigned 
for the veteran's prostatectomy residuals, as distinguished 
from an appeal from denial of a claim for increase as defined 
in 38 C.F.R. § 3.160(f) (2001).  As has been noted 
previously, under theses circumstances, separate ratings, 
known as "staged ratings" are potentially assignable for 
different periods of time as warranted by the evidence.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Following a full and thorough review of the evidence of 
record, and for reasons expressed immediately below, the 
Board concludes that a 20 percent rating for the veteran's 
for service-connected prostatectomy residuals is justified 
prior to April 1999.  The record does, however, support an 
increase of the rating to 40 percent in April 1999 and 
thereafter.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In 1992, the veteran was diagnosed as having prostate cancer.  
He underwent a radical prostatectomy with bilateral pelvic 
lymph node resection at a VA hospital in January 1993.  
Follow-up reports indicated that the veteran reported that by 
March 1993 he did not have urinary incontinence but that he 
did occasionally have "a little drip" secondary to stress.  
Records from 1993 to 1995 show reports of minor stress 
incontinence, occasional post voiding dribbling and reports 
from the veteran the he used two pads a day.  By the time of 
a VA urology examination in May 1997, the veteran reported 
only periodic dribbling of urine.  In a December 1997 letter, 
the VA Urology Service reported that the veteran was being 
followed every six months and was stable with complaints of 
nocturia times 3 or 4 and some stress incontinence and 
intermittency.  Outpatient records from a military hospital 
show that in August 1998 the veteran reported that he was 
experiencing nocturia times two.  In December 1998 the 
veteran reported nocturia increasing to times 3, and at a 
visit in February 1999, the veteran reported nocturia times 2 
or 3.  

Outpatient records from the military hospital show that at a 
visit on April 16, 1999, the veteran reported that he was 
experiencing increased nocturia with incontinence for the 
first time since his prostatectomy.  In April and June 1999 
it was noted that the veteran had reported nocturia times 4 
to 5 with incontinence.  Later outpatient records show that 
the veteran has continued to complain of nocturia times 3 to 
5, and VA pharmacy records show that in June 2000 VA provided 
the veteran with drip collectors and Depends(r) fitted briefs.  
When the veteran was seen at the VA urology clinic in April 
2001, he reported that he wore pads when he left his home and 
reported that he also wore a condom catheter.  After 
examination, the assessment was incontinence.  

At a VA urology examination in September 2001, the veteran 
reported that during the day he had to void every two hours 
and that he had nocturia times 3 or 4.  He reported urge, 
stress and post-micturition incontinence.  He said he wore 
pads when he was away from home.  At the videoconference 
hearing in August 2002, the veteran testified that he often 
dribbled when he urinated and that if he sneezed too hard, he 
would sometimes dribble.  He said doctors had told him the 
only thing he could do about that was to wear his diapers.  
He testified that he was currently wearing diapers and 
changed them three or four times a day.  He also testified 
that he had a drip bag that he used periodically.  He 
testified that he had to get up at least four times a night 
to void.  He testified that because of side effects he was no 
longer taking the medications that had previously been 
prescribed to help his urinary problems.  

Based on the foregoing evidence, the Board finds that prior 
to April 16, 1999, the veteran's prostatectomy residuals were 
manifested primarily by nocturia no more than times 4 with 
intermittent dribbling for which the veteran used pads when 
away from home.  These manifestations are consistent with a 
20 percent rating for urinary frequency or urine leakage, and 
they do not more closely approximate the criteria for a 40 
percent rating which would allow for that rating with the 
application of 38 C.F.R. § 4.7.  In this regard, the evidence 
does not show daytime voiding intervals less than one hour or 
that the veteran awakened to void five or more times per 
night, required for a 40 percent rating based urinary 
frequency.  Further, there was no showing that it was 
necessary that pads worn by the veteran be changed two to 
four times a day, which is required for a 40 percent rating 
based on urine leakage.  The Board therefore finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's prostatectomy residuals prior 
to April 16, 1999.  

As discussed in detail  by the Board above, the evidence of 
record documents an increase in the severity of the veteran's 
prostatectomy residuals starting at the April 16, 1999 
outpatient visit.  Since then, the disability has been 
manifested primarily by nocturia times 3 to 5 and 
incontinence that has resulted in the veteran using absorbent 
materials that must be changed more than twice a day with 
occasional use of a condom catheter.  Although the record has 
not shown sustained nocturia times five, it is the Board's 
judgment that the level of nocturia, which has ranged from 
times 3 to times 5 along with the use of absorbent materials, 
though apparently not constantly, more nearly approximates 
the disability picture for a 40 percent rating than a 20 
percent rating.  With application of 38 C.F.R. § 4.7, a 40 
percent rating may be assigned starting from April 16, 1999.   

Although the veteran reports that he sometimes uses a condom 
catheter, the medical evidence does not show, nor does that 
veteran contend, that his urine leakage is continuous, 
thereby requiring the use of an appliance or that there is 
continual urine leakage requiring the wearing of absorbent 
materials that must be changed more than 4 times a day, which 
would be required for a 60 percent rating under voiding 
dysfunction.  The veteran has testified that he uses the 
condom catheter only periodically and though he testified 
that he was wearing diapers that he changed three or four 
times a day, neither at the hearing nor in a clinical setting 
has the veteran reported that urine leakage is continual and 
requires the changing absorbent materials more than four 
times a day.  The preponderance of the evidence is therefore 
against the assignment of a 60 percent rating based on urine 
leakage.  

Based on the foregoing, the Board concludes that the 
residuals of the veteran's prostatectomy warrant no more than 
a 20 percent rating prior to April 16, 1999, and that the 
criteria for a 40 percent rating were met beginning on that 
date.  

Extraschedular considerations

Because the RO considered the matter of an extraschedular 
rating under 38 C.F.R. § 3.321(b) in the August 1997 
statement of the case and in the February 2002 supplemental 
statement of the case, this matter must be addressed in this 
decision.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; see also Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) [the Board may affirm a RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)].  

The RO found that referral for extraschedular consideration 
was not warranted as to the veteran's service-connected 
status post radical prostatectomy for cancer of the prostate 
gland, and for reasons expressed immediately below the Board 
agrees.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b).  

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

There is no evidence of frequent hospitalizations for the 
veteran's service-connected prostate cancer or its 
postoperative residuals.  Indeed, subsequent to the initial 
surgery in 1993, there is no record of any hospitalization at 
all for this disability.  Further, the evidence does not show 
that the veteran's surgical residuals have in any way 
interfered with employment, which during the 1980s appears to 
have been as an insurance salesman.  

The Board additionally notes that a review of the medical 
record fails to demonstrate any unusual clinical feature of 
the veteran's disability that would take it out of the normal 
schedular criteria.  The veteran's complaints, in fact, fall 
squarely within the applicable schedular criteria, which have 
been set forth above.

On review of the record, there is no evidence, medical or 
otherwise, that demonstrates, or even suggests, anything 
exceptional or unusual about the veteran's service-connected 
status post radical prostatectomy for prostate cancer that is 
not contemplated in the criteria in the VA Rating Schedule.  
The Board therefore finds that the evidence does not show 
that the veteran's service-connected disability causes marked 
interference with employment, results in frequent periods of 
hospitalization or is so exceptional, clinically or 
otherwise, as to render impractical the application of the 
regular schedular standards.  Accordingly, the Board 
concludes that referral for consideration of an 
extraschedular rating for the veteran's status post radical 
prostatectomy for cancer of the prostate pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.  

Additional comment

The Board has taken into consideration the veteran's 
testimony concerning impotence.  See the hearing transcript, 
page 4.  The record shows that based on the veteran's 
impotence, the RO has awarded him special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) effective from his original date of claim in 
February 1995.  

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board has determined that a 40 percent disability rating may 
be assigned, effective April 16, 1999, based on the 
provisions of 38 C.F.R. § 4.7 and Fenderson.  To that extent, 
the appeal is allowed.


ORDER

A rating of 40 percent for status post radical prostatectomy 
for cancer of the prostate gland is granted from April 16, 
1999, subject to controlling regulations applicable to the 
payment of monetary benefits.  


REMAND

In a rating decision dated April 9, 2002, the RO granted 
service connection for diabetes mellitus and assigned a 20 
percent disability rating.  In a statement received at the RO 
on April 12, 2002, the veteran's representative referred to 
the April 9, 2002 rating decision and argued that the veteran 
should have been awarded a higher rating for his diabetes 
mellitus.  The Board construes the April 2002 statement from 
the veteran's representative as a notice of disagreement 
(NOD) with the 20 percent rating for diabetes mellitus in the 
April 2002 rating decision.  See 38 C.F.R. § 20.201 (2001); 
see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA's 
statutory duty to assist means that VA must liberally read 
all documents or oral testimony submitted to include all 
issues presented]. .  

Because it appears that the RO has not yet provided the 
veteran with a statement of the case (SOC) with respect to 
this issue, this matter must be remanded to the RO for the 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, this issue is REMANDED to the RO for the 
following action:  

The RO should issue a statement of the 
case addressing the issue of entitlement 
to a rating in excess of 20 percent for 
diabetes mellitus.  The veteran should be 
advised of the requirements for 
perfecting an appeal as to that issue.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



